326 Mich. 177 (1950)
40 N.W.2d 109
HANSEL
v.
HAWKINS.
Docket No. 33, Calendar No. 44,242.
Supreme Court of Michigan.
Decided December 7, 1949.
Rehearing denied January 9, 1950.
Walter M. Nelson, for plaintiff.
Phillip C. Kelly, for defendant.
DETHMERS, J.
Automobiles driven by plaintiff and defendant collided at or near an intersection, causing damages to both parties. The case went to trial on plaintiff's declaration, defendant's cross-declaration, and their respective answers. The jury rendered a verdict of no cause for action as to either party and plaintiff appeals.
At defendant's request the court instructed the jury concerning the so-called "sudden emergency rule." The charge failed to apprise the jury that a party is entitled to the benefit of that rule only if the emergency occurs through no fault or negligence of his own. Such failure we held to constitute reversible error in Socony Vacuum Oil Co. v. Marvin, 313 Mich. 528, in which, as here, the testimony was conflicting as to how and why the accident happened and in which the instruction as to sudden emergency, quoted in our opinion there, was almost identical to the one given here. To the same effect, see Walker v. Rebeuhr, 255 Mich. 204; Lagassee v. Quick, 273 Mich. 295; Anderson v. Bliss, 281 Mich. 323; Murner *179 v. Thorpe, 284 Mich. 331. Defendant contends that plaintiff may not now object to the instruction as given because she made no request to charge on this point. Such is not the rule. Pierson v. Smith, 211 Mich. 292. Plaintiff's other claims on appeal we deem without merit.
The judgment of no cause for action in favor of defendant and against the plaintiff is reversed and a new trial granted, with costs to plaintiff.
SHARPE, C.J., and BUSHNELL, BOYLES, REID, NORTH, BUTZEL, and CARR, JJ., concurred.